Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 01/20/2022. 
Claims 1, 4, 6-9, 12, 14-16 are amended and pending. Claims 17-18 are newly presented. Claim 2-3, 5, 10-11, 13 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8, 9, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 10,856,257 B2 in view of Cao et al. (US 2018/0206262 A1) and Yoo et al. (US 8,274,936 B2). Although the claims at issue are not identical, they are not patentably distinct from each other as described below.

Regarding claim 1, Claim 2 of Patent ‘257 discloses a method for transmitting, by a user equipment (UE), uplink (UL) signals in a wireless communication system, the method comprising: 
	starting a time alignment timer (I-TAT) for an RRC_IDLE state based on the UE leaving an RRC_CONNECTED state (see claim 1, see limitation 2-4);
performing, via the RF transceiver, an UL data transmission using an UL grant configured for the RRC_IDLE state, without initiating a random access procedure, based on i) the UE being in the RRC_IDLE state and ii) the I-TAT running (see claim 1, see limitation 3-5); and
	performing, by the UE, no UL transmission except the random access procedure, based on i) the UE being in the RRC IDLE state and ii) the I-TAT not running (see claim 2).
Claim 2 fails to disclose starting a TAT based on a UE entering an RRC inactive state, performing an UL data transmission using an UL grant configured for the RRC inactive state and release by the UE the UL grant based on expiry of the TAT. 
Cao discloses a method of transmitting uplink data for a UE that is operating in RRC inactive state (see par. 0033-0034, 0038). It particularly describes that there is a need for UE to perform uplink transmission when it operates in inactive state (Id). It also describes that a UE in an inactive state is capable of operating under synchronized and unsynchronized state (Id).  It 
Given that Cao discloses a requirement to transmit uplink data when a UE is operating in an inactive state, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include performing the method of Choi when a UE is operating in an inactive state. 
The motivation for doing so would be to allow transmission of uplink data when a UE is in inactive state. 
Choi fails to disclose but Yoo (US 8,274,936) discloses releasing, by the UE in the RRC INACTIVE state, the UL grant configured for the RRC INACTIVE state, based on expiry of the TAT (see col. 6, lines 8-11). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include releasing by the UE an UL grant based on expiry of the TAT as described by Yoo. 	The motivation for doing so would be to allow prevent interference by release resources. 

Regarding claim 9, Claim 2 of Patent ‘257, Cao and Yoo discloses a user equipment (UE) for transmitting uplink (UL) signals in a wireless communication system as described above. Claim 2 does not explicitly disclose a radio frequency (RF) transceiver; a processor; and a memory storing at least one program that causes the processor to perform operations the operation of claim 2. However, Cao further discloses UE with a radio frequency (RF) transceiver; a processor; and a memory storing at least one program that causes the processor to perform operations the operation (see fig. 2, and par. 0112). 

The motivation for doing so would be to allow reducing latency within UE. 

Regarding claim 8, 16, Claim 2 of USP 257 discloses the method further comprising:  receiving a value of the TAT for the UE leaving the RRC CONNECTED state (see claim 1, limitation 1-2).

Claims 6, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Cao, Yoo and Choi et al. 

Regarding claim 6, 14, Claim 2 of USP 257 fails to disclose but Choi discloses the method wherein transmitting the UL data using the UL grant without initiating the random access procedure, based on i) the UE in the RRC IDLE state and ii) the TAT running, comprises: transmitting the UL data with an identity of the UE (see fig. 3, S306).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting the UL data with an identity of the UE as described by Choi. 
The motivation for doing so would be to allow establishing communicating using the identity previously established for UE. 

Claims 4, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Cao, Yoo and Parkvall et al. (US 9781690 B2). 

Regarding claim 4, 12, Claim 2 of USP 257 fails to disclose but Parkvall discloses the method wherein the UE in the RRC IDLE state and the TAT is running, the UE operates on UL timing being synchronized (see Parkvall at col. 2, line 57-col. 3, line 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include operating UE in synchronized state when the UE is in idle state and timer is running as described by Parkvall. 
The motivation for doing so would be to allow reducing latency by unnecessarily changing the states. 

Claims 7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Cao, Yoo and Jang et al. (US 8,964,793).

Regarding claim 7, 15, Claim 2 of USP 257 fails to disclose but Jang discloses the method further comprising: stopping, by the UE, the TAT based on the UE leaving the RRC IDLE state (see fig. 7, 707-713, discloses in response to completing random access procedure, i.e. getting into RRC connected state, starting or restarting TAT).

The motivation for doing so would be to allow synchronization of the timers in connected state.  

Claims 7, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,856,257 B2 in view of Cao, Yoo, Pasupuleti (An article on “Timing Advance and Time Alignment Timer”, retrieved using archive.org, retrieved date 08/2015) and Lee et al. (USP 9,591,600 B2).

Regarding claims 17, 18, Claim of USP 257 fails to disclose the method further comprising: receiving, by the UE in the RRC_INACTIVE state, an indication to restart the TAT via system information and restarting, by the UE in the RRC_INACTIVE state, the TAT based on receiving the indication.
Pasupuleti discloses starting/restarting time alignment timer when it receives timing advance command, in other words, TAT is used to determine when TA is valid and when a new synchronization needs to performed (see page 3, par. 4). Additionally, Lee (US 9,591,600) discloses receiving timing advance in a system information (see col. 10, lines 53-67, describes transmitting timing advance in system information). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving an indication such as a timing advance command to 
The motivation for doing so would allow achieving synchronization.

Claims 1, 6, 8, 9, 14, 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13 of copending Application No. 17/495,091 in view of Choi and Yoo. 
This is a provisional nonstatutory double patenting rejection.

Regarding claims 1, 9, Claim 5, 13 discloses a method for transmitting, by a user equipment (UE) uplink (UL) signals in a wireless communication system, the method comprising: starting, by the UE, a time alignment timer (TAT) based on the UE entering an RRC INACTIVE state (claim 1, 3rd limitation, see also claim 13); performing, by the UE in the RRC INACTIVE state, an UL data transmission using an UL grant configured for the RRC INACTIVE state, without initiating a random access procedure, based on the TAT running (claim 5, claim 1, 4th limitation). 
Claims 5, 13 fails to disclose releasing, by the UE in the RRC INACTIVE state, the UL grant configured for the RRC INACTIVE state, based on expiry of the TAT; and performing, by the UE in the RRC INACTIVE state, no UL transmission except a random access procedure, based on the TAT not running.
Choi discloses performing, by the UE in the RRC Idle state, no UL transmission except a random access procedure, based on the TAT not running (see fig. 3, S305, discloses performing RA procedure when the UE is in idle and timer has expired in S304, see also fig. 5, par. 0048-
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include releasing by the UE an UL grant based on expiry of the TAT and performing no UL transmission when TAT is not running. 	The motivation for doing so would be to allow prevent interference by release resources. 

Regarding claims 6, 14, the combination of claim 5 or 13, Choi and Yoo discloses the method or UE as described above. Choi further discloses the method wherein performing by the UE in the RRC inactive state, the UL data transmission using the UL grant configured for the RRC inactive state, without initiating random access procedure, based on the I-TAT running, comprises:  transmitting the UL data with an identity of the UE (see Choi:  fig. 3, S306).

Regarding claim 8, 16, the combination of claim 5 or 13, Choi and Yoo discloses the method or UE as described above. Choi further discloses the method further comprising:  receiving a value of the I-TAT for the UE leaving the RRC CONNECTED state (see fig. 3, S302).  

Claims 4,12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13 of copending Application No. 17/495,091 in view of Choi, Yoo and Cao. 


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein based on the UE being in the RRC inactive state and the TAT running, the UE operates based on UE time being synchronized. 
The motivation for doing so would be to be reduce the interference. 

Claims 7, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13 of copending Application No. 17/495,091 in view of Choi, Yoo and Jang et al. (US 8,964,793).

Regarding claims 7, 15, Claim 5 or 13 fails to disclose but Jang discloses the method further comprising: stopping, by the UE, the TAT based on the UE leaving the RRC IDLE state (see fig. 7, 707-713, discloses in response to completing random access procedure, i.e. getting into RRC connected state, starting or restarting TAT).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include stopping the TAT when the UE is transition into RRC connected state as described by Jang. 


Claims 17, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 13 of copending Application No. 17/495,091 in view of Choi, Yoo and Pasupuleti (An article on “Timing Advance and Time Alignment Timer”, retrieved using archive.org, retrieved date 08/2015) and Lee et al. (USP 9,591,600 B2).

Regarding claims 17, 18, claim 5 or 13 fails to disclose the method further comprising: receiving, by the UE in the RRC_INACTIVE state, an indication to restart the TAT via system information and restarting, by the UE in the RRC_INACTIVE state, the TAT based on receiving the indication.
Pasupuleti discloses starting/restarting time alignment timer when it receives timing advance command, in other words, TAT is used to determine when TA is valid and when a new synchronization needs to performed (see page 3, par. 4). Additionally, Lee (US 9,591,600) discloses receiving timing advance in a system information (see col. 10, lines 53-67, describes transmitting timing advance in system information). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving an indication such as a timing advance command to restart the TAT via system information and restarting the TAT based on receiving the indication as described by Pasupuleti and Lee. 
The motivation for doing so would allow achieving synchronization.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8-9, 12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0055301 A1) in view of Cao et al. (US 2018/0206262 A1) and Yoo et al. (US 8,274,936 B2).

Regarding claim 1 and 9, Choi discloses a user equipment or a method for transmitting, by a user equipment (UE) uplink (UL) signals in a wireless communication system, the method comprising:
 a radio frequency (RF) transceiver (fig. 5, 520, par. 0061);
a processor (fig. 5, 520, par. 0061); and
a memory storing at least one program that causes the processor to perform operations
(fig. 5, 520, par. 0061); comprising:
starting, by the UE, a time alignment timer (TAT) based on the UE entering an RRC Idle  state (see fig. 3, discloses s301, describes transitioning, S302 discloses starting a timer, see also fig. 5, par. 0048-0057); 
performing, by the UE in the RRC Idle state, an UL data transmission using an UL grant configured for the RRC INACTIVE state, without initiating a random access procedure, based on the TAT running (see fig. 3, S308 discloses uplink grant and S309 uplink transmission without RA procedure, while the timer is running, S304 and UE being in idle mode S301, see also fig. 5, par. 0048-0057); and 
performing, by the UE in the RRC Idle state, no UL transmission except a random access procedure, based on the TAT not running (see fig. 3, S305, discloses performing RA procedure when the UE is in idle and timer has expired in S304, see also fig. 5, par. 0048-0057).

Cao discloses a method of transmitting uplink data for a UE that is operating in RRC inactive state (see par. 0033-0034, 0038). It particularly describes that there is a need for UE to perform uplink transmission when it operates in inactive state (Id). It also describes that a UE in an inactive state is capable of operating under synchronized and unsynchronized state (Id).  It also discloses that uplink data transmission can also be made directly in inactive state without switching to connected mode first (par. 0034).
Given that Cao discloses a requirement to transmit uplink data when a UE is operating in an inactive state, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include performing the method of Choi when a UE is operating in an inactive state. 
The motivation for doing so would be to allow transmission of uplink data when a UE is in inactive state. 
Choi fails to disclose but Yoo (US 8,274,936) discloses releasing, by the UE in the RRC INACTIVE state, the UL grant configured for the RRC INACTIVE state, based on expiry of the TAT (see col. 6, lines 8-11). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include releasing by the UE an UL grant based on expiry of the TAT as described by Yoo. 	The motivation for doing so would be to allow prevent interference by release resources. 

Regarding claim 6, 14, the combination of Choi, Cao and Yoo discloses the method wherein performing by the UE in the RRC inactive state, the UL data transmission using the UL grant  configured for the RRC inactive state, without initiating random access procedure, based on the I-TAT running, comprises:  transmitting the UL data with an identity of the UE (see Choi:  fig. 3, S306).

Regarding claim 8, 16, Choi discloses the method further comprising:  receiving a value of the I-TAT for the UE leaving the RRC CONNECTED state (see fig. 3, S302).  

Regarding claim 4, 12, Choi discloses achieving synchronization by using a timer and achieving synchronization via random access procedure when timer is expired (see fig. 3-4). Cao further discloses a method wherein based on the UE being in the RRC inactive state and the TAT running, the UE operates based on UE time being synchronized (see par. 0033-0034, 0038).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Cao and Yoo as applied to claims 1, 9 above, and further in view of Jang et al. (US 8,964,793).

Regarding claim 7, 15, Choi fails to disclose but Jang discloses the method further comprising: stopping, by the UE, the TAT based on the UE leaving the RRC IDLE state (see fig. 7, 707-713, discloses in response to completing random access procedure, i.e. getting into RRC connected state, starting or restarting TAT).

The motivation for doing so would be to allow synchronization of the timers in connected state.  

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Cao and Yoo as applied to claims 1, 9 above, and further in view of Pasupuleti (An article on “Timing Advance and Time Alignment Timer”, retrieved using archive.org, retrieved date 08/2015) and Lee et al. (USP 9,591,600 B2).

Regarding claims 17, 18, Choi fails to disclose the method further comprising: receiving, by the UE in the RRC_INACTIVE state, an indication to restart the TAT via system information and restarting, by the UE in the RRC_INACTIVE state, the TAT based on receiving the indication.
Pasupuleti discloses starting/restarting time alignment timer when it receives timing advance command, in other words, TAT is used to determine when TA is valid and when a new synchronization needs to performed (see page 3, par. 4). Additionally, Lee (US 9,591,600) discloses receiving timing advance in a system information (see col. 10, lines 53-67, describes transmitting timing advance in system information). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include receiving an indication such as a timing advance command to 
The motivation for doing so would allow achieving synchronization.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to double patenting rejection are not persuasive. Merely changing the state of operation for UE from IDLE to INACTIVE does not change the scope of the claim. The subject is still obvious various of claims described in the reference patent. 
With respect to the prior rejection, Applicant argues that Choi discloses a simplified connection procedure while the claim require that a configured UL grant be used for uplink transmission while a TAT is running in a UE that is operating in RRC inactive state, not an RRC connected state. Examiner respectfully disagrees. 
The claimed TAT is equivalent to disclosed C-RNTI release timer disclosed in reference. The UE as described operates in IDLE mode as the reference discloses receiving a release message releasing the connection. Figure 3 also discloses configuring a grant for transmission of data to be configured while in release timer. As such contrary to applicant’s argument, Choi does disclose configuring UL grant to be used for uplink transmission while TAT, i.e. release timer is running and operating in RRC IDLE state. Examiner respectfully notes that the terminal is not described by Choi to be operated in connected mode as described in fig. 3. Additionally, it is understood that Choi discloses transmission while UE is in IDLE state rather than inactive state 
Applicant additionally states “more specifically, the C-RNTI release timer of Choi is used to determine whether an existing C-RNTI can be used for establishing a connection, whereas the TAT of claims 1 and 9 is used to determine whether an UL transmission can be performed using a UL grant configured for the RRC inactive state.” This conclusion cannot be persuasive as the timer of Choi as described in figure 3, is still configuring a grant for a device operating in IDLE state such that it can perform uplink transmission after it has been transitioned to IDLE. 
Applicant additionally states “These are two very different procedures. As discussed in more detail below, the terminal in Choi cannot perform uplink transmission until after the simplified connection procedure puts the terminal in an RRC connected state. As such Applicant respectfully submits that Choi does not teach or other suggest to one skilled in the art. ‘performing…in the RRC INACTIVE state, an UL data transmission using an UL grant configured for the RRC inactive state…’” Examiner respectfully disagrees. 
As noted above, there is no disclosure in Choi that the terminal is put in RRC connected state prior to performing of uplink data. Without factual basis for argument, the arguments cannot be persuasive. In other words, the examiner does not challenge the simplified connection procedure, but he disagrees that the procedure puts the terminal in an RRC connected state. The cited paragraph by applicant in remarks do not provide support for such assertion. 
Arguendo, assuming that the Choi was transitioning the device to connected state, Cao explicitly discloses that when a terminal operate in an INACTIVE state, an uplink data can be transmitted without switching the terminal to connected state. See the rejection of claim 1 above. As such, even if it was possibly transitioning, based on Cao the steps can be avoided thereby saving time in transmitting uplink data. Regardless, Examiner notes that there is no explicit disclosure in Choi that the terminal is transitioned to connected state prior to transmission of data. 
As such, Applicant’s arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466